Mr. Chief Justice Walker delivered the opinion of the Court: The question presented by this record, is whether the judgment in favor of Brown became a lien upon Egan’s, real estate beyond the limits of the city of Chicago, but-within the county of Cook. It was recovered at the July term, 1837, and the judgment in favor of Morris was rendered at the following August term. If the land out of the city, was subject to the lien of Brown’s judgment the prior sale under Morris’ judgment, could-not affect that lien, as in that case, Morris’ sale would be subject to the prior lien, and the sale could only confer the rights of a junior judgment creditor to the purchaser. Was Brown’s judgment a lien on Egan’s real estate beyond the limits of the city ? The ninth section of the act creating the Municipal Court, Sess. Laws, 1837, p. 75, declares, that it shall have jurisdiction concurrent with the Circuit Courts of the State, in all matters civil and criminal arising within the limits of the city. The 78th section provides, that when the defendants, or either of them shall reside beyond the city limits, and in the county, the process shall be directed to the sheriff of the county who is required to execute the same. Again the 80th section provides, that all judgments rendered by the court, shall have the same lien on real and personal estate, and shall be enforced and collected in the same manner as judgments rendered in the circuit courts of this State. These seem to be the only material provisions of this act, necessary to consider in determining this question. But by a supplemental act of the 4th of March, 1837, (Sess. Laws 81,) it is declared, that persons residing in Cook county may have recourse to that court, and that it shall have jurisdiction concurrent with the Circuit Court in all matters arising within the county. The act has provided for the enforcement and collection of the judgments of the court it had created, in the same manner as judgments of the Circuit Courts of the State. The mode of enforcing such judgments is by lien, by levy, and by sale of property. And the supplemental act declares, that the court shall have concurrent jurisdiction with the Circuit Court in all matters arising within the county. Then is a lien a part of the jurisdiction of a court of superior jurisdiction ? Jurisdiction has been defined to be a power constitutionally conferred upon a judge or magistrate to take cognizance of, and decide causes according to law, and to carry his sentence into effect. 1 Bouv. Law Dic. 638. The various enactments of this State, have created a lien upon real estate in the county in which the Circuit Court is held, upon all real estate of the debtor, by the rendition of the judgment, from the last day of the term. This lien appertains to and is a part of the means of enforcing the sentence of the court, and hence is a part of the jurisdiction of the Circuit Court. It is a part of the power of enforcing the sentence pronounced according to law. And when the 80th section of the act declares that the Municipal Court shall have the same lien on real and personal estate as the Circuit Courts of the State, it only defined its jurisdiction with more precision than it had in conferring generally the jurisdiction exercised by the Circuit Courts of the State. To ascertain the scope of the lien created in the eightieth section, we only have to ascertain the.extent of the lien on real estate created by judgments in the Circuit Courts of the State. This court has held that judgments of the Circuit Courts, by the statute, are liens upon all lands of the defendant within their jurisdiction. Bustard v. Morrison, 1 Scam. 235. And in that case it was also held that the jurisdiction of the Circuit Court is limited to the county in which the judgment is rendered, and no lien attaches beyond its limits. The jurisdiction of the Circuit Court being coextensive with Cook county, and the Municipal Court having concmrent jurisdiction, and the lien created by its judgments being the same, the lien of the judgment recovered by Brown in the Municipal Court became a lien on all of Egan’s property in the limits of the county. If this were not so, it would not be the same, but a different lien from that of the Circuit Courts of the State. This judgment then becoming a lien on the defendant’s property, coextensive with the lien of Morris’ judgment in the Circuit Court, and the former being a first lien, and execution having been issued within a year from the last day of the term, and a sale being made within seven years, the sale was sufficient to, and did pass the title. The sale under Morris’ judgment, although prior in point of time, was under a junior lien, and did not affect the rights of the purchaser under Brown’s judgment. It did not affect his right to have his judgment ratified by a sale of the same lands sold under Morris’ junior judgment. Rogers v. Dickey, 1 Gilm. 636. There appears to be no error-in this record, and the judgment of the court below is affirmed. Judgment affirmed.